Citation Nr: 1809395	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-25 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder, claimed as secondary to service-connected right knee and right ankle disorders.

2.  Entitlement to service connection for a left hip disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder.

4.  Entitlement to a higher initial rating for service-connected Pellegrini-Stieda syndrome of the left knee.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.Z., Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977 and from May 1980 to July 1984. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of August 2011 and December 2013 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction has since been transferred to the Waco, Texas RO.

In September 2017, the Veteran testified before the undersigned Veterans Law Judged via videoconference.  A transcript of the hearing is of record.

During the hearing, the undersigned attempted to identify the issues on appeal and asked questions in an attempt to reveal any evidence that might have been available that had not otherwise been submitted.  To the extent that the Veteran's claim pertaining to a psychiatric disorder was not addressed during the Veteran's hearing, the Board notes that opportunities were provided by the undersigned to provide testimony on all issues on appeal.  Further, the Veteran and his representative confirmed the issues that they desired to address at the hearing.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. § 3.103 (c)(2) have been complied with.  Additionally, as such issue is being remanded, the Board finds there is no prejudice to the Veteran.

The issues concerning service connection for a low back, left hip and acquired psychiatric disorder, and a higher initial rating for a left knee disorder, are addressed in the REMAND portion of the decision below and are  REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

In an August 2017 statement, and prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of the appeal concerning entitlement to TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal concerning entitlement to TDIU by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (West 2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.

In the present case, in an August 2017 letter, the Veteran stated that he wished to withdraw his appeal concerning entitlement to TDIU.  Therefore, as the Veteran has withdrawn his appeal concerning such issue, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal concerning said issue and it is dismissed.


ORDER

The appeal regarding entitlement to TDIU is dismissed.


REMAND

Regarding the Veteran's claim for a low back disorder and an acquired psychiatric disorder, such claims had been previously denied and were not appealed, thus those decisions became final.  He sought to reopen his claims and in the course of doing so VA obtained additional service treatment records and military personnel records.  These records were not considered at the time of the prior final decisions.  Importantly, these records are relevant to substantiating the Veteran's contention that his current disabilities are related to service, specifically with regard to the question of in-service incurrence.

Under 38 C.F.R. § 3. 156 (c), however, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement under subpart (a) that there first be new and material evidence to reopen the claim.  See also Vigil v. Peake, 22 Vet. App. 63 (2008) (official service department records are new and material evidence, thus requiring de novo review or reconsideration).  The Board has therefore styled the claims accordingly, and will not address any threshold issue of whether new and material evidence has been received to reopen the claims.  See 38 C.F.R. § 3.156(c).

Since the issuance of the statement of the case (SOC) in June 2014, additional medical evidence has been added to the Veteran's electronic claims file, to include voluminous VA treatment records and a VA Disability Benefits Questionnaire, concerning the Veteran's left knee, dated in June 2017.  However, the RO has not issued a supplemental statement of the case (SSOC) since the receipt of this additional evidence.  The duty to readjudicate based upon VA-developed records cannot be waived without potential prejudice to the Veteran.  Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) ("Together [sections] 511(a) and 7104(a) dictate that the Board acts on behalf of the Secretary in making the ultimate decision on claims and provides 'one review on appeal to the Secretary' of a question 'subject to decision by the Secretary' under [section] 511(a).").  Therefore, a remand is required.

Additionally, as the appeal is being remanded, the AOJ should obtain any recent, outstanding VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding, relevant VA medical records, to include treatment records dated since July 2017.

2.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence, to include all evidence associated with the record since the June 2014 statement of the case.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).


______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


